1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ROY A. DOWNS,

 8          Plaintiff-Appellant,

 9 v.                                                                                     No. 30,341

10 HUNTER’S RIDGE APARTMENTS,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Beatrice J. Brickhouse, District Judge

14 Roy A. Downs
15 Albuquerque, NM

16 Pro Se Appellant

17 Claude Eugene Vance
18 Albuquerque, NM

19 for Appellee

20                                 MEMORANDUM OPINION

21 SUTIN, Judge.

22          Appellant appeals pro se from the district court’s order dismissing his on-record

23 metropolitan court appeal. [RP 68-69, 70] We issued a calendar notice proposing to
 1 summarily affirm the district court’s order of dismissal. Appellant filed a timely

 2 memorandum in opposition, which we have duly considered. Remaining unpersuaded

 3 that the district court erred, we affirm.

 4 DISCUSSION

 5        The district court dismissed Appellant’s appeal based on the lack of an adequate

 6 record. [RP 68-69] The district court noted that neither party requested a recording

 7 of the metropolitan court proceedings. [RP 68] Thus, Appellant did not preserve a

 8 record in this case despite being informed by the metropolitan court that “[i]f you do

 9 not ask for a tape recording, you will not have a record of the proceedings to take to

10 the district court for any appeal.” [RP 30] The district court noted that it was limited

11 to the review of the proceedings below and that, without a proper record, it was unable

12 to determine whether Appellant properly questioned the metropolitan court’s rulings

13 and preserved his issues for appeal. [RP 69]

14        We continue to agree with the district court that the failure to preserve a record

15 of the metropolitan court trial effectively makes this appeal unreviewable for all

16 claims arising out of that proceeding. Appeals from metropolitan court are on-record

17 appeals. See NMSA 1978, § 34-8A-6(B) (1993) (stating that “[t]he metropolitan court

18 is a court of record for civil actions”); see also Rule 3-708(A) NMRA (stating that

19 “[e]very civil proceeding in the metropolitan court shall be tape recorded if requested


                                               2
 1 by a party”). Because Appellant failed to request a tape recording, the district court

 2 was left without a complete record of the trial and would have no way of discerning

 3 whether a particular issue was preserved for review. See Rule 1-073(O) NMRA

 4 (defining the scope of review).

 5        Except under rare circumstances, this Court also requires the preservation of

 6 issues, and in this case we can review only what was preserved in the district court.

 7 See Rule 12-208(E) NMRA; see also Woolwine v. Furr's, Inc., 106 N.M. 492, 496,

 8 745 P.2d 717, 721 (Ct. App. 1987) (“To preserve an issue for review on appeal, it

 9 must appear that appellant fairly invoked a ruling of the trial court on the same

10 grounds argued in the appellate court.”). It is the duty of the appellant to provide a

11 record adequate to review the issues on appeal. Dillard v. Dillard, 104 N.M. 763,

12 765, 727 P.2d 71, 73 (Ct. App. 1986). “Upon a doubtful or deficient record, every

13 presumption is indulged in favor of the correctness and regularity of the trial court’s

14 decision, and the appellate court will indulge in reasonable presumptions in support

15 of the order entered.” Reeves v. Wimberly, 107 N.M. 231, 236, 755 P.2d 75, 80 (Ct.

16 App. 1988). As we do not have a record of the entire appeal, we remain persuaded

17 that our preservation rules have not been met.

18        Although Appellant continues to object to the district court’s decision, he fails

19 to cite authority to support his contention that the district court erred by dismissing his


                                                3
 1 appeal. [MIO 2] We therefore reject Appellant’s arguments that the appeal to the

 2 district court cannot be dismissed for lack of an adequate record, that his statement of

 3 appellate issues was not considered by the district court, and that the district court

 4 failed to consider the evidence in its entirety. [DS 1-2 (Issues 1, 3, 4, 5, 7, 9, 11)]

 5 Without an adequate record, we are unable to address issues that go to the merits of

 6 the trial proceedings.

 7        With respect to Appellant’s contention that the metropolitan court or district

 8 court did not consider a counterclaim [DS 1-2 (Issue 8)], our calendar notice stated

 9 that we did not understand this argument. See Clayton v. Trotter, 110 N.M. 369, 373,

10 796 P.2d 262, 266 (Ct. App. 1990) (stating that the appellate court will review pro se

11 arguments to the best of its ability, but cannot respond to unintelligible arguments).

12 We noted that Appellant appeared to be referring to a counterclaim and default

13 judgment filed in another case, which were not relevant to this appeal. In addition,

14 our calendar notice stated that the docketing statement asserted claims about fairness

15 and obstruction of justice without providing any context or explanation. [DS 1-2

16 (Issues 2, 5, 6, 10)]. Appellant’s response to our calendar notice does not clarify any

17 of his issues. As these issues are not explained, we remain persuaded that it is

18 unnecessary to address them. See Headley v. Morgan Mgmt. Corp., 2005-NMCA-




                                              4
 1 045, ¶ 15, 137 N.M. 339, 110 P.3d 1076 (stating that an appellate court need not

 2 review an undeveloped argument).

 3         Finally, we note that the response lists several issues that indicate that Appellant

 4 does not understand the appellate process. Appellant asserts that the district court is

 5 the proper defendant in this case, that the complaint he filed in district court is

 6 separate from his appeal from the complaint, and that he is entitled to default

 7 judgment in a complaint filed on May 10, 2010, because the district court did not

 8 respond to his complaint. [MIO 2 (Nos. 1, 6, 7)] In addition, Appellant has filed a

 9 motion for default judgment in this Court, requesting the Court to enter default

10 judgment based on the district court’s failure to respond to a complaint filed on June

11 10, 2010. [Motion 1-2] We are unable to understand these arguments. The appeal

12 before us in No. 30,341 is from the district court’s order dismissing his appeal from

13 metropolitan court in CV-2009-14357. As such, the defendant is not the district court

14 but Appellee Hunter’s Ridge Apartments. Based on the record before us, we have no

15 idea what complaint Appellant is referring to when he claims the district court failed

16 to respond to a complaint. To the extent that Appellant is referring to other cases,

17 those cases are not before us. We remind Appellant that the appellate court presumes

18 that the trial court is correct, and it is his burden to demonstrate that the district court

19 erred. See Farmers, Inc. v. Dal Mach. & Fabricating, Inc., 111 N.M. 6, 8, 800 P.2d


                                                5
    CORRECTION PAGE: For signatures of panel, (SWV), filed 7/20/10, summary calendar case Downs v. Hunter’s
    Ridge Apartments, No. 30341.

1 1063, 1065 (1990). As Appellant’s arguments concerning a default judgment are

2 unintelligible, we decline to address them. See Clayton, 110 N.M. at 373, 796 P.2d

3 at 266.

4 CONCLUSION

5           For these reasons and those set forth in the calendar notice, we affirm the

6 district court’s dismissal.

7           IT IS SO ORDERED.


8                                                   __________________________________
9                                                   JONATHAN B. SUTIN, Judge

10 WE CONCUR:



11 _________________________________
12 JAMES J. WECHSLER, Judge



13 _________________________________
14 MICHAEL E. VIGIL, Judge




                                                       6